Carpenter, J.
The defendant purchased of the plaintiff, on credit, a yoke of oxen to be used on a farm which he was carrying on as administrator. The defendant subsequently sold the oxen and used the avails to jeay for labor on the farm. This suit is brought to collect from the estate the price of the oxen.
In Taylor v. Mygatt, 26 Conn., 184, this court held that an administrator in incurring expenses in settling the estate had no power to bind the estate by contract; that any expense thus incurred was a claim against him personally; but was not a claim that could be enforced against the estate. And this was held in respect to the probate fees and fees for professional services rendered for the administrator as such. This being so in respect 'to the ordinary *128expenses of administration, which were properly and necessarily incurred, it must be so and with more reason in regard to expenses which do not pertain to administration and which were improperly incurred. The case before us is of that character. It was no part of the administrator’s duty to carry on the farm, hire laborers, and buy and sell oxen. He and not the estate is responsible for any debt thus incurred.
It is practically conceded that such is the law; but it is claimed that in equity the estate is liable. We cannot sanction this claim. In matters of this kind equity follows the law. Sound policy, both in law and equity, forbids an administrator as such from engaging in business except in special circumstances and for special purposes. The argument that the estate had the benefit of the oxen purchased assumes too much; it assumes that.the farm was carried on in the interest and for the benefit of the estate—the very thing which the law forbids.
Judgment is advised for the defendant.
In this opinion the other judges concurred.